DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because (at line 6) the rail system is configured for extending through the modules “to control relative movement of the modules” should be --to control relative movement between the modules--. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rail section adjustment mechanisms configured to translate the rail sections relative to the floor of the fabrication space, the adjustment mechanisms cooperating to provide a level manufacturing surface within the fabrication space must be shown or the feature canceled from claim 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coombes (10,378,201). 
20.	Coombes discloses a mobile factory (“large pieces of equipment” pass through the building from end to end, col. 5, lines 23-25, and crane rails 50 allow items to be transported through and out of the assembled building), comprising:
a plurality of collapsible and expandable modules (central module 12, and end modules 14) configured for interconnection with one another to provide a space capable of use for fabrication with a first end and a second end (Fig. 1);

a tension tie system (130, 132) configured for securing to the plurality of modules at the first end and the second end of the fabrication space and configured to compress the plurality of modules together.

21.	Coombes discloses the mobile factory of claim 20, Coombes further disclosing the modules include one or more skids (members of base 26) configured to rest on the ground and establish a floor (the rectangular panels on the members of the base 26) of the fabrication space.

22.	Coombes discloses the mobile factory of claim 21, Coombes further disclosing the modules include a pair of bi-fold walls (56, 58, Fig. 7) pivotally secured to the skid and extending upward from the skid at opposing ends of the skid.

23.	Coombes discloses the mobile factory of claim 22, Coombes further disclosing the bi-fold walls are adapted to collapse vertically and have a horizontally extending hinge (62, 64) at a mid-height thereof.

24.	Coombes discloses the mobile factory of claim 23, Coombes further disclosing the bi-fold walls have an expanded height approximately equal to a length of the skid (Figs. 7-8).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19 - are rejected under 35 U.S.C. 103 as being unpatentable over Coombes in view of Mitterholzer (6,859,677).
1.	Coombes discloses a mobile factory (“large pieces of equipment” pass through the building from end to end, col. 5, lines 20-24, and crane rails 50 allow items to be transported through and out of the assembled building), comprising:
a plurality of over-the-road (the modules are “transported to a building site”, col. 1, line 14) collapsible and expandable modules configured for interconnection with one another to provide a space, and one or more skids (members of base 26) configured to engage with a foundation (the ground) and support a floor (the rectangular panels on the members of the base 26).
Coombes does not disclose: 
a first welding station included in the fabrication space;

a continuous rail system coupled to the floor of the fabrication space,
wherein the continuous rail system is configured to facilitate movement of
components of a manufacturing operation within the fabrication space, including
movement between the first welding station and the inspection station.
Mitterholzer discloses a fabrication space including: 
an inspection station (“inspection area” 12) included in the fabrication space;
a continuous rail system (31) coupled to a floor of the fabrication space, wherein the continuous rail system is configured to facilitate movement of components (“individual components” 11) of a manufacturing operation within the fabrication space, including movement between a first station (there is necessarily a station before the inspection station, as the chassis must have assembly operations that are to be inspected at the inspection station) and the inspection station. Mitterholzer does not expressly disclose the first station is a welding station. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the Coombes mobile facility to house the Mitterholzer stations having a cart/rail system (the first station being a welding station for manufacturing line efficiency, i.e., inspection in line after welding) for the added accessibility to components of the cart/rail system and the ability to deploy manufacturing operations in various locations quickly to meet increased demand.     

2.	Coombes in view of Mitterholzer discloses the mobile factory of claim 1, Coombes in view of Mitterholzer further teaching first and second module floor sections (the flooring of any adjacent modules). Mitterholzer does not expressly disclose the rails capable of coupling to the floor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the rails to be coupled to the floor sections to keep the rails from moving. 

3.	Coombes in view of Mitterholzer discloses the mobile factory of claim 1, Coombes in view of Mitterholzer further teaching first and second modules (any two adjacent modules). The Coombes in view of Mitterholzer continuous rail system is not expressly disclosed a including a first rail segment included in the first module and a second rail segment included in the second module; and the first rail segment is configured to align with the second rail segment when the first module is interconnected with the second module. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Mitterholzer cart floor rails sectioned adjoining rails for a more modular, faster assembled unit. 

4.	Coombes in view of Mitterholzer discloses the mobile factory of claim 1, Mitterholzer further teaching the first welding station is included in a first location along the continuous rail system, the inspection station is included in a second location along the continuous rail system, and the continuous rail system facilitates movement of the components between the first welding station and the inspection station because as shown above, Mitterholzer includes movement between a first station (there is necessarily a station before the inspection station, as the chassis must have assembly operations that are to be inspected at the inspection station) and the inspection station.

5.	Coombes in view of Mitterholzer discloses the mobile factory of claim 1, Coombes in view of Mitterholzer further teaching the skids, the floor, and the continuous rail system cooperate to provide a level manufacturing surface within the fabrication space because the Coombes building and associated building components are shown relatively level.  Further, buildings are typically built in a level manner.  



7.	Coombes in view of Mitterholzer does not disclose the continuous rail system includes a first rail section having a first adjustment mechanism configured to translate the first rail section relative to the floor of the fabrication space; the continuous rail system includes a second rail section having a second adjustment mechanism configured to move the second rail section relative to the floor of the fabrication space; the first adjustment mechanism and the second adjustment mechanism cooperate to provide the level manufacturing surface within the fabrication space. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include such adjustment mechanisms in the form of, for example, hydraulic cylinders, to maintain a level surface on ground that might be otherwise unlevel. Examiner remarks that such claimed adjustment mechanism is apparently not a critical component, as “The rails 906 may be pinned to the floor 112 of the mobile factory 100”, page 26.  However, in any case, if they are considered to be critical, it would be obvious to provide an adjustment means to maintain the rails in a level position or to compensate for any unevenness in the floors.  



9.	Coombes in view of Mitterholzer disclose the mobile factory of claim 1, Mitterholzer further comprising a transportation system (moving cart 30) configured to move the components and facilitate movement of the components along the continuous rail system.

10.	Coombes in view of Mitterholzer disclose the mobile factory of claim 1, Coombes further including an overhead component handling system (rail and crane) coupled along a roof of the fabrication space (rails 50 are coupled “along” the roof as broadly recited, as they are coupled at the top of the wall adjacent the roof, wherein the overhead component handling is configured to move components and facilitate vertical movement of the components (via the crane) within the fabrication space.

11.	Coombes in view of Mitterholzer disclose the mobile factory of claim 10, Coombes further teaching the plurality of over-the-road collapsible and expandable modules includes a first (14) module having a first roof (Fig. 1),
a portion of the transportation system (rail portion 50) is coupled to the wall of the first module (Fig. 5); and
in a collapsed configuration, the first module is configured to shield the
portion of the portion of the transportation system that is coupled to the wall (Fig. 5 shows rail 50 so shielded).
roof. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to couple rail portion 50 to the roof for better access to the manufacturing space. 

12.	Coombes in view of Mitterholzer disclose the mobile factory of claim 1, Mitterholzer further comprising a cart (cart 30) configured for moveable coupling along the continuous rail system, wherein the cart is configured to support the components of the manufacturing operation and to facilitate movement of the components within the fabrication space.

19.	Coombes in view of Mitterholzer disclose the mobile factory of claim 1, Mitterholzer further comprising a cart (the cradle portion of cart 30) configured for moveable coupling along the continuous rail system, wherein the cart is configured to support the components of the manufacturing operation; and a transportation system including a cart transport system (the cart axle and wheels) configured to move the cart and to facilitate lateral movement of the cart along the continuous rail system.

Claims 13-18 - are rejected under 35 U.S.C. 103 as being unpatentable over Coombes in view of Mitterholzer and in further view of Wuesthoff (3,250,415). 
13-14.	Coombes in view of Mitterholzer does not disclose the cart includes one or more actuators configured to engage with the components and articulate the components to change a position of the components supported by the cart. Wuesthoff discloses one or more actuators (27, 28) configured to engage with components (12) and articulate (rotate) the components to change a position of the components. It would have been obvious to one having ordinary skill in the art before the 

	15	Coombes in view of Mitterholzer and in further view of Wuesthoff does not disclose the actuators configured to laterally displace the components of the manufacturing operation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the actuators to laterally displace the components by, for example putting the actuators on lateral rails, for increased access to the work. 

16	Coombes in view of Mitterholzer and in further view of Wuesthoff discloses the mobile factory of claim 13, Coombes in view of Mitterholzer further teaching the components of the manufacturing operation include a first component and a second component (Coombes, “two or more individual components”, col. 1, line 8), and Wuesthoff teaching a welding station includes a stationary welding head (col. 1, lines 15) configured to weld a first component and a second component together (butt welded adjacent horizontally disposed cylinders); and the articulation (rotation) of the components by the one or more actuators facilitate welding along a seam (“annular seam”) of the first component and the second component with the stationary welding head. 
Examiner remarks that the components are not positively recited structural claim elements, and as such, the welding station only need be capable of welding the components. 

17.	Coombes in view of Mitterholzer disclose the mobile factory of claim 1, Coombes further comprising the components of the manufacturing operation include a first component
and a second component (“two or more individual components”, col. 1, line 8), Coombes in view of Mitterholzer does not disclose the first component is a first section of a tower for a windmill; the second 
assembly. Wuesthoff teaches a first component is a first cylindrical section and a second component is a second cylindrical section (the sections capable of use as a windmill tower), and a welding station includes a welding head configured to weld the first component and the second component together to provide a welded assembly (col. 1, lines 13-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first component to be a first section of a tower for a windmill; the second component to be a second section of the tower; and the first welding station including a welding head configured to weld the first component and the second component together to provide a welded assembly for an efficient, portable tower factory.
Examiner remarks that the components are not positively recited structural claim elements, and as such, the welding station only need be capable of welding the components. 

18.	Coombes in view of Mitterholzer and in further view of Wuesthoff does not expressly disclose the welded assembly defines a diameter that exceeds over-the-road width restrictions. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the welded assembly to define a diameter (the outside diameter of the welded tower tube sections) that exceeds over-the-road width restrictions for a strong tower, a windmill tower typically having relatively large diameter tower sections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633